DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Nakamura
 (US 8,133,076)
With regard to claim 1 , Nakamura discloses  contact device, comprising:
an outer housing  (12)delimiting an inner space;
an inner housing (11)  arranged in the inner space, the inner housing having a first recess;
a contact element (80) arranged in the inner space, the contact element has a second recess on an outside of the contact element aligned with the first recess;
a sealing element (24)  arranged between the contact element and the outer housing, the sealing element sealing the inner space from the environment; and
a contact securing device (60) movable along the first recess to engage the second recess of the contact element.

With regard to claim 3 , Nakamura discloses  the contact securing device (60) is formed in a single piece and is capable of simultaneously engaging the second recess of all of the contact elements.
With regard to claim 4 , Nakamura discloses  the contact securing device has a first holding section (61) and a first engaging section (62)  extending from the first holding section, the first holding section is wider than the first engaging section.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Nomura et al (US 5,222,909)
With regard to claim 18 , disclose  contact system, comprising:
a first contact device (1; Fig. 2)  including a first outer housing (4) delimiting a first inner space, a first inner housing (10) arranged in the first inner space, a first contact element  (62, 8) arranged in the first inner space, a first sealing element (27) arranged around a portion of the first outer housing, and a second sealing element (77) arranged between the first contact element  (8) and the first outer housing (4), the second sealing element sealing the first inner space from the environment; and
a second contact device ( Fig. 3, 5)) including a second outer housing (3) delimiting a second inner space, a second inner housing arranged in the second inner space, a second contact element (7,84) arranged in the second inner space, and a third sealing element (77’) arranged between the second contact element and the second outer housing, the third sealing element sealing the second inner space from the environment, the second outer housing (3)engages the first sealing element(27)  to form a seal between the first contact device (2)  and the second contact device (1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nomura et al (US 5,222,909) 

With regard to claim 11, Nomura et al disclose (Fig. 2 or 3) a cover (12 or 11) disposed over an end of the outer housing (4, 3) in the longitudinal direction and attached to the outer housing.
With regard to claim 12, Nomura et al disclose that the cover (12 or 11) has a plurality of passageways aligned with passageways in the outer housing and the inner housing.

With regard to claim 13, Nomura et al disclose a sealing plug (71)having an identical outer contour to the contact element in sections, one of the sealing plug and the contact element is arranged in each of the passageways of the cover (12, 11).

With regard to claim 14, Nomura et al disclose the sealing plug  (39) has a latch portion that is elastically deflectable, the latch portion (71a) engaging a seat at an end of the passageway of the cover to secure the sealing plug in the passageway.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cover, as taught by Nomura et al,     to  improve an environmental protection 

With regard to claim 16 , the elimination of  a sealing element between the inner housing and the outer housing., is an obvious expedient since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nomura et al (US 5,222,909) 

With regard to claim 19 , the elimination of  a sealing element between the inner housing and the outer housing., is an obvious expedient since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. 

Allowable Subject Matter
Claims 5 -10 , 17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the contact securing device having the second holding section extending from the first engaging section, the second holding section is wider than the first engaging section (cl. 5/6-10).
the tensioning device arranged on an outside of the inner housing and formed to press a first bearing surface of the outer housing against a second bearing surface of the inner housing (fig. 17)

each of the first contact device and the second contact device has a contact securing device movable along the first inner housing or the second inner housing to engage the first contact element or the second contact element (cl. 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									3/9/22